DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 7/16/2021, in which: claims 1, 4-5, 8 are amended and claims 2-3, 6-7 remain as filed originally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pyne-Carter (GB 2505992) (Hereinafter referred to as PC) in view of Smith (US 2010/0258057).

Regarding claim 1, PC discloses a jump-out prevention device for an aquatic creature, comprising: electrode parts (40A/B/C/D/E/F/G/H) arranged along an inner perimeter of a water tank (10) tor keeping the aquatic creature (44); and a power supply part (32) electrically connected to the electrode parts (40A/B/C/D/E/F/G/H), and configured to apply electrical pulses (page 18, line 14 through page 19 line 5) to the electrode parts (40A/B/C/D/E/F/G/H), wherein 
However, Smith teaches a similar structure with a tank (130) with electrode parts (flat panels attached to elements 242, 244) positioned on either side of the interior of the tank (130) and extending horizontally from side to side.  Each of the electrode parts (flat panels attached to elements 242, 244) extend into the water at the same depth as each other (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify PC, by positioning the electrodes at the same depth from the water surface, as taught by Smith, for the purpose of providing electric currents to create aquatic barriers or fish barriers. 

Regarding claim 2, PC discloses wherein the electrode parts (40A/B/C/D/E/F/G/H) are attached to the inner circumferential surface of the water tank (10).

Regarding claims 3, 6, PC discloses further comprising: a floating part (22, 28) configured to be floatable on a water surface, wherein the electrode parts (40A/B/C/D/E/F/G/H) are attached to a lower part of the floating part (22, 28).



Regarding claim 5, PC discloses a jump-out prevention device for an aquatic creature, comprising: electrode parts (40A/B/C/D/E/F/G/H) arranged along an inner perimeter of an enclosure part (10) to surround and enclose the aquatic creature (44), the enclosure part (10) being tubular (Fig. 9); and a power supply part (32) electrically connected to the electrode parts (40A/B/C/D/E/F/G/H) to apply electrical pulses (page 18, line 14 through page 19 line 5) to the electrode parts (40A/B/C/D/E/F/G/H), wherein the electrode parts (40A/B/C/D/E/F/G/H) extend in a horizontal direction (40D/E) partially or entirely over the inner perimeter of the enclosure part (10), and are arranged in a predetermined underwater region (any desired region) at a height higher than half a height of the enclosure part (10), and wherein the electrical pulses (page 18, line 14 through page 19 line 5) are applied to the electrode parts (40A/B/C/D/E/F/G/H), but does not expressly disclose the electrode parts be positioned at a same depth from the water surface.
However, Smith teaches a similar structure with a tank (130) with electrode parts (flat panels attached to elements 242, 244) positioned on either side of the interior of the tank (130) and extending horizontally from side to side.  Each of the electrode parts (flat panels attached to elements 242, 244) extend into the water at the same depth as each other (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify PC, by positioning the electrodes at the same depth from the water surface, as taught by Smith, for the purpose of providing electric currents to create aquatic barriers or fish barriers.

Regarding claim 7, PC discloses wherein the electrode parts (40A/B/C/D/E/F/G/H) are attached to the enclosure part (10), to be supported by the floating part (22, 28) via the enclosure part (10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tashiana R. Adams can be reached on (571) 270-5228. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642           

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644